Gillett, J.
To a complaint on a promissory note appellant interposed a special plea challenging the jurisdiction of the court below on the ground of the alleged unconstitutionality of the act creating it. Acts 1907, p. 7, §1574 et seq. Burns 1908. A demurrer was sustained to said answer, and the propriety of said ruling is now drawn in question. In the cases of Board, etc., v. Albright (1907), 168 Ind. 564, and Harlin v. Schafer (1907), ante, 1, we disposed of all questions which would afford appellant any ground for challenging said act, and on the authority of those cases the judgment of the court is affirmed.